McLEAN, Circuit Justice.
This is a motion for a' new trial of an issue at law, directed by the chancery side of this court. The complainants filed their bill, representing that they are the assignees of Wood-worth’s planing machine, etc., for the county of Hamilton and other territory; that the defendants have infringed their rights by the use of a machine, the same in principle as Woodworth’s; and they pray that the defendants may be enjoined from the use of their machine. The court directed an issue at law to try the rights of the respective parties. An issue was made up, involving the following points in regard to the validity of Woodworth’s patent: 1. The renewal of the patent by the administrator of Woodworth. 2. The assignment of the patent to the plaintiffs. 3. The sufficiency of the specifications. 4. The validity of the disclaimer of the circular saws by the administrator. 5. The novelty of the invention. 6. Whether the machines are substantially the same in principle.
More than thirty witnesses were examined in the case, either orally or by written depositions, many of them being eminent for their theoretical and practical knowledge in mechanics, and in the structure of machinery in general. On all the facts submitted to the jury, the witnesses differed in opinion, rather more than half being on the side of the plaintiffs, and the others for the defendants. The cause was patiently heard by the jury, argued by counsel, and submitted to them by the court. They returned a general *257verdict for the defendants. And now a motion is made to set aside the verdict. In Stace v. Mabbot, 2 Ves. Sr. 552, it is said that “courts of equity are much less strict in granting new trials than courts of law, it being necessary, not that the question should be decided to the satisfaction of others, though ever so often, but that the conscience of the court should be quite satisfied.” In another case it was said, “the court will not direct a new trial of the issue, if application for a new trial rested solely upon the ground that the verdict was against the weight of evidence.” In this case, there is no objection, founded on the admission or rejection of testimony — none to the conduct of the jury, or the charge of the court. The motion for a new trial rests wholly on the allegation that the verdict was against the weight of evidence. In an ordinary case at law, a new trial is rarely, if ever, granted on this ground.' The jury weigh the evidence, and determine on the credibility of witnesses; and when they have thus determined, the preponderance must be striking and clear, to authorize a court to order a new trial. The conscience of a chancellor must, it is said, be satisfied: but the same may be said in a court of law. The word, conscience, here means nothing more than a sacred and legal conviction in the mind of the court, that the verdict is sustained by the evidence.
*256[Wm. Woodworth, Planing Machine. Patented Dec. 27, 1828. Extended Dec. 27, 1842, and 1849. Reissued July 8, 1845.] 3
[NOTE. For conditional dissolution of interlocutory injunction, see Case No. 1.944, and for an opinion given in the progress of the suit, as to whether or not the benefit of the renewal issued to the assignee of the original patent, see Id. 1,945. For other cases involving this patent, see note to Bicknell v. Todd, Id. 1,389.]
The finding of a jury is entitled to great weight, whether on an issue directed out of chancery, or in an ordinary case at law. If this were not so, why should a court of chancery direct an issue? This is not done as a mere form, but to relieve the court in a matter of doubt, or because, from the nature of the ease, and the conflict of the testimony, it is fit that a jury should decide. Of this character was the ease under consideration. It involved the structure of complicated machinery. the sufficiency of its description, and its identity in principle with other machines. These points could only be satisfactorily decided by the testimony of exports; and, as usual in such cases, there was great diversity of opinion among the machinists examined as witnesses. Now, such a controversy is not to be determined alone by the number of witnesses on the respective sides; but their character, knowledge, experience, and manner of- statement, have great influence in the decision. Such a matter is most appropriately referred to a jury. The rule has been well settled, that in these cases an injunction will not be decreed, unless the right is clear, or has been established by an action at law. That these same issues were submitted to a prior jury, which, after a full hearing of the evidence, were discharged by the court, because they could not agree upon a verdict, is a fact which can not be entirely overlooked on this motion. As the verdict was a general one, the court can not judicially know on what point or points it turned. If the jury found against the plaintiffs on the third, fourth, fifth, or sixth point above stated, unless otherwise instructed, their verdict would have been, generally, as rendered, for the defendants. In this aspect of the case I have had the most difficulty. For if the jury found that the defendants’ machine was an improvement upon the plaintiffs’, there was still an infringement, if the plaintiffs’ entire machine had been used by the defendants. I say the plaintiffs’ entire machine, as it was the opinion of the court that Woodworth’s specifications could only be sustained for a combination of known mechanical powers. Had Woodworth’s machine, as specified, been an improvement upon any other, then the use of any part of the improved machine would be an infringement. But there is no infringement of a combined machine, unless every part be used. All. the witnesses called by the defendants, stated their planing irons were substantially different in their mode of being fastened and operating, from those of the plaintiffs; and Keller, one of the principal witnesses of the plaintiffs, coincided with this view, and said he considered that in this respect the defendants’ machine was an improvement upon the plaintiffs’, which entitled them to a patent. Now, if this improvement was substantially different from ond of the combined parts of Woodworth’s machine, though it was substituted for it, and all the other parts were used, still there was no violation of the plaintiffs’ right. The same parts must be used in the same combination, to make the defendants liable. This I understand to be the rule as laid down in numerous cases.
Upon the whole, on a full consideration of the case as stated, and as shown by the evidence, I do not feel authorized to grant a new trial, or set aside the verdict. There is evidence, and strong evidence, to sustain the finding of the jury. On the other side, the evidence for the plaintiffs is as strong, per- 1 haps stronger; but the preponderance is not so clear as to enable the court to disregard the verdict. If Woodworth’s specifications had been sufficient for an improved machine, and the same points had been submitted to the jury, that were submitted to them in this case, I should have ordered a new trial.

 [Cut from 1 Fish. Pat. Rep. 72.]